IN TI-IE SUPREME COURT OF THE STATE OF DELAWARE

JAUWAUN SM]TH, §
§ No. 335, 2015
Defendant Below, §
Appellant, §
§ Court Be1ow - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § ID. No. 1407012116
§
Plaintiff Below, §
Appellee. §

Submitted: February 10, 2016
Decided: February 12, 2016

Before STRINE, Chief Justice, HOLLAND, VALIHURA, VAUGHN, and SEITZ,
Justices, constituting the Court en Banc.

0 R D E R

This 12"‘ day of February 2016, the Court having considered this matter after oral
argument and on the briefs filed by the parties has determined that the final judgment of the
Superior Court should be affirmed on the basis of and for the reasons assigned by the
Superior Court in its bench ruling dated january 9, 2015.

NOW, THEREFORE, IT IS 1-IEREBY ORDERED that the judgment of the Superior

Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

l  
ice